Your Honor--Attached is another outside reflection on the continually
worsening conditions at MDC. First hand, the institution is simply
overwhelmed -- wholly effecting the psyche and physical health of the
staff, the officers, and the detainees. Judge Pollack was prophetic in
2016 referring to MDC as having "Third World" conditions -- but she
could never have predicted what lay ahead. Thank you for considering
the 18 USC 3582 Reduction request (per ECF 1006) with the
supplemental submissions.
